Order entered May 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00197-CV

                        IN THE INTEREST OF V.I.P.M., A CHILD

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-02616

                                           ORDER

       This is an appeal from “all portions” of the trial court’s January 14, 2019 order on motion

for child support. The order awards a money judgment against appellant and finds appellant in

contempt. The contempt portion requires appellant to report to a community supervisions officer

and pay a $500 fine and a $25 monthly community supervision fee.

       Because a contempt judgment is reviewable only by petition for writ of habeas corpus, if

confinement is ordered, or a petition for writ of mandamus, if no confinement is involved, we

informed appellant by letter dated February 27, 2019 that the scope of the appeal would be

limited to the non-contempt portion of the January 14th order. See In re C.N., 313 S.W.3d 490,

491 n.1 (Tex. App.—Dallas 2010, no pet.). Nonetheless, on April 23, 2019, appellant filed an

emergency motion for stay of the contempt portion of the judgment requiring him to report to a

supervisions officer and pay the fine and supervision fees. Not having jurisdiction over the
contempt portion of the judgment, we also lack jurisdiction over the emergency motion.

Accordingly, we take no action on the motion.

       On April 23, 2019, appellant also filed a motion for the reporter’s record and to

supplement the clerk’s record. In this motion, appellant lists the dates of the hearings he wishes

to have transcribed and the documents that are not in the clerk’s record. Included in the dates of

the hearings he wishes to have transcribed is the date of trial.

       Because the reporter’s record of the trial has been filed, we GRANT this motion to the

extent we ORDER court reporter Francheska Duffey to file a supplemental reporter’s record

containing the transcript of all other hearings listed in appellant’s motion, which is attached to

this order. We further ORDER Dallas County District Clerk Felicia Pitre to file a supplemental

clerk’s record containing the items identified in appellant’s motion. If no record exists for any of

the listed hearings, Ms. Duffey shall state so in writing. Similarly, Ms. Pitre shall state in writing

if any of the requested documents cannot be located.

       The supplemental reporter’s and clerk’s records and any written verification(s) shall be

filed no later than May 29, 2019 and without payment of costs as appellant has filed a statement

of inability to afford costs, and the statement has not been contested. See TEX. R. CIV. P. 145.

Appellant’s brief, which is currently due May 23, 2019, shall be filed within thirty days of the

date the supplemental records and any verifications are filed.

       In light of our rulings, we DENY as moot appellant’s April 30, 2019 emergency motion

to compel court reporter to produce supplemental clerk’s record and reporter’s record.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Duffey, Ms. Pitre,

and the parties.

                                                       /s/     ERIN A. NOWELL
                                                               JUSTICE